Citation Nr: 1044808	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to a rating in excess of 60 percent for the 
service-connected residuals of peptic ulcer disease, post 
operative with dumping syndrome, for the purposes of accrued 
benefits.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) by reason of service-connected disability 
for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1980 to February 
1984; he died in September 2006.  The appellant is his surviving 
spouse.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision by the RO.

The claim for a TDIU rating for accrued benefits purposes and the 
claim of service connection for the cause of the Veteran's death 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran had a pending claim for 
an increased rating for the service-connected residuals of peptic 
ulcer disease.

2.  For the period of the appeal, the service-connected residuals 
of peptic ulcer disease, post operative, with dumping syndrome is 
not shown to have been manifested by more than severe symptoms 
with weight loss, vomiting, nausea, diarrhea, dumping syndrome 
and episodes of melena or hematemesis; total incapacitation due 
to the service-connected gastrotestinal disability was not 
demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 60 
percent for the service-connected residuals of peptic ulcer 
disease, post operative, with dumping syndrome for accrued 
benefits purposes were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.114 including 
Diagnostic Code (Code) 7308 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

The December 2006 letter provided the appellant with notice of 
VA's duties to notify and assist her in the development of her 
claim for accrued benefits consistent with the law and 
regulations outlined hereinabove.  

In this regard, this letter informed her of the evidence and 
information necessary to substantiate her claim, the information 
required of her to enable VA to obtain evidence in support of her 
claim for accrued benefits, and the assistance that VA would 
provide to obtain information and evidence in support of her 
claim.  

The RO has taken appropriate action to comply with the duty to 
assist the appellant with the development of her claim.  As the 
issue at hand involves accrued benefits, such benefits, as a 
matter of law, are to be determined based only on the evidence of 
record at the time of the Veteran's death.  

Under these circumstances, the Board finds no further action is 
necessary to assist the appellant with the claim.


Legal Criteria and Analysis

The law and regulations governing claims for accrued benefits 
state that, upon the death of a Veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which the 
Veteran was entitled at the time of death and which were due and 
unpaid for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Moreover, an "[a]pplication for accrued benefits must be filed 
within one year after the date of death." 38 C.F.R. § 3.1000 (c) 
(2010).  The appellant's claim was timely filed with VA in 
September 2006, the same month the Veteran died.  

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the Veteran 
must have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating or 
decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

The Federal Circuit noted that "a consequence of the derivative 
nature of the surviving spouse's entitlement to a Veteran's 
accrued benefits claim is that, without the Veteran having a 
claim pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application."  Id. at 1300.  

The statute governing accrued benefits was amended in January 
2003 to eliminate the prior two-year restriction on the payment 
of accrued benefits.  The revision to the statute applies only to 
deaths occurring on or after the date of enactment, which was 
December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).    

The Veteran died in September 2006, after the date of enactment.  
Therefore, the appellant's claim is considered under the amended 
version of 38 U.S.C.A. § 5121(a) which repealed the two-year 
limit for receipt of accrued benefits so that a Veteran's 
survivor may receive the full amount of any award of benefits.

At the time of his death in September 2006, the Veteran had a 
claim pending for an increased rating for the service-connected 
residuals of peptic ulcer disease, post operative, with dumping 
syndrome.  The claim, which was received at the RO in February 
2006, had not yet been adjudicated at the time of his demise.

The evidence of record was reviewed and the Board finds that it 
does not show that a higher rating was warranted for the service-
connected residuals of peptic ulcer disease.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).  

At the time of his death, the service-connected residuals of 
peptic ulcer disease, post operative, with dumping syndrome was 
rated as 60 percent disabling under Code 7308.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.  

Based on the nature of the disability at issue, the residuals of 
peptic ulcer disease, post operative, with dumping syndrome, 
there are four diagnostic codes under which his disability may be 
potentially rated.  They are Code 7305 (duodenal ulcer), Code 
7306 (marginal ulcer (gastrojejunal)), Code 7307 (gastritis) and 
Code 7308 (postgastrectomy syndrome).  

Significantly, Diagnostic Codes 7305, 7307 and 7308 only provide 
for a maximum schedular rating of 60 percent.  

While Diagnostic Code 7306 does provide for a higher rating of 
100 percent, this is assigned for a pronounced marginal ulcer 
associated with periodic or continuous pain unrelieved by 
standard ulcer therapy with periodic vomiting, recurring melena, 
or hematemesis, and weight loss.  The disability also must be 
totally incapacitating.  See 38 U.S.C.A. § 4.114 including 
Diagnostic Code 7306.  

Here, on this record, the Veteran had been assigned a 60 percent 
rating for the service-connected postgastrectomy syndrome based 
on symptoms due to dumping syndrome that were deemed to be severe 
in nature.  

At a March 2006 VA examination, the examiner noted that the 
Veteran had no periods of incapacitation due to stomach or 
duodenal disease.  The service-connected gastrointestinal 
disability prevented him from traveling, exercising and 
participating in sports or recreational activities.  It was noted 
to have a severe effect on his ability to shop or do chores, but 
did not impact his ability to care for himself as he was able to 
eat and bath independently.  Significantly, he was noted to be 
able to maintain full time employment.  

The March 2006 VA examination report specifically noted that the 
Veteran was not under any treatment for this disability.  
Moreover, he was not shown to have recurrent melena or 
hematemesis.  

During the period of the appeal, a September 2005 VA treatment 
records show that the Veteran was admitted overnight for symptoms 
associated with his peptic ulcer disease.  He reported having a 
two day history of vomiting with blood and passing dark bloody 
stools.  

Prior to vomiting blood, he had non-bloody vomit for two weeks.  
He had increased dysphagia for two weeks that resulted in 
vomiting after taking liquids and solid foods.  While in the 
emergency room, he vomited coffee ground emesis.   However, 
before an EDG could be done on the second day, the Veteran left 
the hospital against medical advice.  The assessment was that of 
upper GI bleed.

The severity of the service-connected disability was manifested 
most notably by his frequent vomiting, bowel movements and weight 
loss.  

In June 2005, the Veteran reported vomiting.  During his 
September 2005 hospitalization, he complained of a two week 
history of nausea and vomiting.  His prior history was noted to 
include intermittent vomiting, especially in the morning, and 
diarrhea after meals.  

At the March 2006 VA examination, he complained of recent 
vomiting and nausea.  These symptoms occurred within 30 minutes 
after eating.  

In connection with VA treatment in June 2005, September 2005 and 
February 2006, the Veteran was noted to have notable weight loss.  

A June 2005 VA treatment note indicated that the Veteran had a 30 
pound weight loss during the past 6 months.  He had a decreased 
appetite and vomiting, but no diarrhea, bleeding or abdominal 
pain.  

In September 2005, the Veteran reported having had an 8 pound 
weight loss over the past two weeks.  In February 2006, he was 
only at 80 percent of his ideal body weight and was found to be 
moderately compromised, nutritionally.  

At the March 2006 VA examination, the Veteran had signs of 
significant weight loss or malnutrition.  

In September 2005, the Veteran indicated that his baseline 
average was 7 to 10 bowel movements a day.  During his 
hospitalization, he complained of mild diffuse abdominal 
tenderness and nausea.  

At the time of the March 2006 VA examination, the Veteran 
reported a recent increase in dumping symptoms.  He frequently 
had to leave his work station to use the bathroom.  

Accordingly, on this record,  a higher schedular rating for the 
service-connected postoperative residuals of peptic ulcer disease 
with dumping syndrome is not assignable accrued benefits 
purposes.   

Now, the Board's analysis address whether referral for evaluation 
for an extraschedular rating is indicated.  See 38 C.F.R. § 
3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria are quite clear in identifying the 
particular disability picture required for the currently assigned 
60 percent rating.

Further, the described standards adequately contemplate the 
manifestations presented in this case in the sense that unusual 
or exceptional circumstances that would require a different 
approach have not been identified by the Veteran.  

There is also nothing in the record that reflects or suggests 
that the service-connected disability involved factors such as 
marked interference with employability or frequent 
hospitalizations so as to render the schedular criteria 
inadequate and warrant referral extraschedular consideration.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply; the appeal to this 
extent must be denied.


ORDER

The claim for an increased schedular rating in excess of 60 
percent for the service-connected residuals of peptic ulcer 
disease, post operative, with dumping syndrome, for accrued 
benefits purposes is denied.


REMAND

The death certificate shows that the Veteran died from trauma 
sustained in a fall from the third story of his apartment.  
Contributing to his death was a history of seizures that, 
according to VA treatment records, might have been associated 
with alcohol abuse.  

When the Veteran filed his claim for increase in February 2006, 
he indicated that "his deteriorating health" had caused him to 
drink heavily.  

The appellant's representative asserts in this regard that the 
Veteran may been self-medicating himself with alcohol due to the 
service-connected gastrointestinal disability.  

In addition, most recently, the representative contends that the 
dumping syndrome associated with the service-connected 
gastrointestinal disability could have caused a fainting episode 
that precipitated the Veteran's fall.

The Board finds that the appellant in this regard must be given 
appropriate VCAA notice regarding this additional theory of 
entitlement of service connection for the cause of the Veteran's 
death.

With regard to claims of service connection for the cause of a 
veteran's death, the United States Court of Appeals for Veterans 
Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that in a claim for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.

To the extent that any additional evidence may impact on the 
pending issue of entitlement to a TDIU rating, for accrued 
benefits purposes, further action on this matter must deferred at 
this time.   

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  In accordance with VCAA and the holding 
in Hupp, the RO should take appropriate 
steps to provide the appellant with the 
following: (1) a statement of the 
conditions, if any, for which a veteran had 
been service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.  

The appellant in this regard should be 
notified that she may furnish evidence to 
support her claim of service connection for 
the cause of the Veteran's death based on 
alternative theories of entitlement.  She 
should be afforded an appropriate time for 
response. 

2.  The RO also should take appropriate 
steps to ensure that copies of all medical 
records dealing the treatment received by 
the Veteran in August and September 2006 
after his fall have been obtained for 
review.  In addition, any outstanding 
official documents, such as police reports, 
referable to the incident should be 
obtained.    

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for a TDIU rating for accrued 
benefits purposes and the matter of service 
connection for the cause of the Veteran's 
death in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
appellant and her representative with a 
fully responsive Supplemental Statement of 
the Case and afford them a reasonable 
opportunity to respond. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


